DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-7, 10-11, 13-17, 20, 29, and 31-36 allowed.
The following is an examiner’s statement of reasons for allowance:
Narroschke et al (US 2014/0355684) discloses determining boundary of an affine motion unit and performing filtering process on pixels adjacent to the filter boundary (¶¶53-55 determining whether block boundary coincides with a boundary between the blocks for transform processing thereby acting as a filtering boundary and performing deblocking based on the pixel values and existence of an edge). 
However, Narroschke fails to disclose “wherein before the performing, based on the pixel values of the first affine motion subunit and the pixel values of the second affine motion subunit, the filtering processing on the pixels adjacent to the filtering boundary, the method further comprises: 
determining a boundary strength value of the filtering boundary; 
wherein the performing, based on the pixel values of the first affine motion subunit and the pixel values of the second affine motion subunit, filtering processing on pixels adjacent to the filtering boundary comprises: performing, based on the boundary strength value of the filtering boundary, the pixel values of the first affine motion subunit and the pixel values of the second affine motion subunit, filtering processing on pixels adjacent to the filtering boundary; and 
wherein the determining the boundary strength value of the filtering boundary comprises: when any one of the following conditions (1) to (4) is a true condition, setting the boundary strength value of the filtering boundary to 1; 
(1) reference images of the first affine motion subunit and the second affine motion Page 2 of 15Application No. 16/047,325Response to final Office action subunit are different, or quantities of motion vectors of the first affine motion subunit and the second affine motion subunit are different (2) the first affine motion subunit has one motion vector the second affine motion subunit has one motion vector: and a difference between horizontal components or vertical components of the motion vector of the first affine motion subunit and the motion vector of the second affme motion subunit is greater than or equal to a motion vector difference threshold T; 
(3) the first affine motion subunit has two motion vectors, and two reference images that corresponds to the two motion vectors are different the second affine motion subunit has two motion vectors, and the two reference images that corresponds to the two motion vectors are different and a difference between horizontal components or vertical components of two motion vectors that corresponds to a same reference image is greater than or equal to a motion vector difference threshold T; or 
(4) the first affine motion subunit has two motion vectors that corresponds to a same reference image; the second affme motion subunit has two motion vectors that corresponds to the same reference image: and the following two conditions a and b are true conditions: 
(a) a difference between horizontal components or vertical components of two motion vectors that corresponds to a forward reference candidate list (list0) is greater than or equal to a motion vector difference threshold T or a difference between horizontal components or vertical components of two motion vectors that corresponds to a backward reference candidate list (list 1) is greater than or equal to the motion vector difference threshold T: and 
(b) a difference between horizontal components or vertical components of a motion vector that corresponds to a forward reference candidate list (list0) and that is of the first affine motion subunit and a motion vector that corresponds to a backward reference candidate list (list1) and that is of the second affine motion subunit is greater than or equal to the motion vector difference threshold T: or a difference between horizontal components or vertical components of a motion vector that corresponds to a backward reference candidate list (list1) and that is of the first affine motion subunit and a motion vector that corresponds to a forward reference candidate list (list0) and that is of the second affine motion subunit is greater than or equal to the motion vector difference threshold T.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486